UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 18, 2011 (April 18, 2011) PEOPLES BANCORP INC. (Exact name of Registrant as specified in its charter) Ohio 0-16772 31-0987416 (State or other jurisdiction (Commission File (I.R.S. Employer of incorporation) Number) Identification Number) 138 Putnam Street, PO Box 738 Marietta, Ohio 45750-0738 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (740) 373-3155 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 – Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers (a) Not applicable (b)On April 18, 2011, Peoples Bank, National Association (“Peoples Bank”), the national bank subsidiary of Peoples Bancorp Inc. (“Peoples”), received notice, dated April 18, 2011, from Joseph S. Yazombek notifying Peoples Bank that Mr. Yazombek was retiring from his position as Chief Credit Officer of Peoples Bank, effective as of April 18, 2011.Mr. Yazombek’s retirement also covers his positions as Chief Credit Officer of Peoples, and as an Executive Vice President for each of Peoples and Peoples Bank. (c) through (f)Not applicable. [Remainder of page intentionally left blank; signature on following page.] 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PEOPLES BANCORP INC. Date: April 18, 2011 By: /s/ RHONDA L. MEARS Rhonda L. Mears General Counsel and Corporate Secretary 3
